Citation Nr: 1750158	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-27 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a right shoulder disability.

2. Entitlement to service connection for a neck disability.

3. Entitlement to service connection for a back disability.

4. Entitlement to a compensable rating for a scar on the left ring finger.

5. Entitlement to a compensable rating for residuals of a left right finger laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to October 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's appeal is not ready for adjudication by the Board.  Upon review of the Veteran's case in the VA appeals management system (VACOLS), a note shows that a Decision Review Officer (DRO) at the RO has not had a chance to review the case and issue a supplemental statement of the case.  It is unclear why the case was before the Board.  Nevertheless, in the interest of due process, the Board will remand the case for review by the DRO and issuance of a supplemental statement of the case.  The Board notes that the Veteran's appeal has been pending for several years and encourages expedient treatment.

Additionally, the Veteran requested to have a hearing before the Board in his October 2011 Form 9 and the November 2016 statement from his representative.  The Veteran has not previously been scheduled for or afforded a Board hearing for this appeal.  As such, he should 8be scheduled for one.  See 38 U.S.C.A. § 7107(b).


Accordingly, the case is REMANDED for the following actions:

1. Readjudicate the Veteran's appeal and issue a supplemental statement of the case.

2. Then, schedule the Veteran for a hearing with a Veterans Law Judge.  Notice should be sent to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


